Case held, decision reserved, motion to relieve, counsel’s assignment granted, and new counsel to be assigned. Memorandum: It is a denial of effective assistance for appellate counsel to submit a Crawford brief (see, People v Crawford, 71 AD2d 38) when there are nonfrivolous issues (see, People v Casiano, 67 NY2d 906, 907). Our review of the record of defendant’s trial reveals nonfrivolous issues with respect to the weight and sufficiency of the evidence and the propriety of the court’s receipt of rebuttal testimony tending to establish defendant’s commission of uncharged crimes. We therefore hold the case, reserve decision, and assign new counsel to submit a brief addressing those issues and any others that counsel’s review of the record may disclose (see, People v Harrison, 163 AD2d 872; People v Charnock, 163 AD2d 872). (Appeal from judgment of Cattaraugus County Court, Kelly, J.—rape, first degree.) Present—Callahan, J. P., Doerr, Denman, Green and Balio, JJ.